DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to adjusting the exhaust valve to a fully open position and the inlet valve to a fully closed position; calculating a predicted stress on a rotor of the turbine component based on a predicted steam flow with the inlet valve in a minimum load position, a rotor surface temperature, and an inlet steam temperature; determining whether the predicted stress exceeds a threshold; in response to the predicted stress exceeding the threshold, adjusting the inlet valve to a warming position that is less open than the minimum load position, such that a steam flow through the turbine component pressurizes the discharge passage; in response to steam in the discharge passage reaching a target pressure, partially closing the exhaust valve while maintaining the warming position of the inlet valve; determining whether a safety parameter of the turbine component violates a boundary, while maintaining the warming position of the inlet valve; in response to the safety parameter of the turbine component violating the boundary, partially opening the exhaust valve while maintaining the warming position of the inlet valve; recalculating the predicted stress on the rotor with the inlet valve in the warming position; and in response to the predicted stress not exceeding the threshold, opening the inlet valve to at least the minimum load position in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746